Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising a fin over a semiconductor substrate, gate structures, dielectric layer and stretching the gate structure, (Zhang, 10,121,874; Yoshikawa et al., 2013/0001652), it fails to teach either collectively or alone, planarizing the sacrificial layer till a surface of the sacrificial layer is substantially flat; and using a gas cluster ion beam (GCIB) process to planarize the sacrificial layer and the barrier layer, and to remove the sacrificial layer and to provide a planarized barrier layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-17 are allowed.
Claim #1  
Planarizing the sacrificial layer till a surface of the sacrificial layer is substantially flat; and using a gas cluster ion beam (GCIB) process to planarize the sacrificial layer and the barrier layer, and to remove the sacrificial layer and to provide a planarized barrier layer.


Claim #15
A barrier layer, formed over the dielectric layer and filling up the opening, wherein the barrier layer includes a planarized barrier layer after a gas cluster ion beam (GCIB) planarization.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816

07/30/2021
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816